DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because text is illegible in figures 2A, 2C, and 2D.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 6 is objected to because of the following informalities: 
In claim 6, line 2, “(support par. 0026)” should be deleted.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 2-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 6, and 16 of U.S. Patent No. 9,636,517. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present invention recite a genus that is anticipated by the species claims recited in US 9,636,517. 
Claims 2-5 and 9-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 12, 13, 14, 15, 17, 18, 19, 22, 23, and 24 of U.S. Patent No. 10,335,606. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present invention recite a genus that is anticipated by the species claims recited in US 10,335,606.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the BBB" in line 2.  There is insufficient antecedent basis for this limitation in the claim. This can be resolved by amending claim 2, line 1 from “blood brain barrier” to -- blood brain barrier (BBB)--.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11, 14 and 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2010/0087698 (Hoffman) in view of US 2012/0016174 (De Taboada et al., hereinafter De Taboada) in view of US 2010/0172842 (Israeli et al., hereinafter Israeli).
In regards to claims 9, 14, and 15, Hoffman discloses a method that uses a transcranial magnetic stimulation system with a coil (full document). The system includes a system for transcranial magnetic stimulation with a TMS coil (see abstract and claim 1; paragraph 41 - TMS coil). The system is placed on a scalp (applying rTMS over a position on the patient’s scalp; claims 1 and 28) and provides a series of magnetic pulses to a brain via the system (the magnetic stimulation is considered the pulses and is applied to the cortical region corresponding to a position on the scalp; claim 1). The pulses are provided in a range of at least 0.2 Hz stimulation 
Hoffman does not state that the stimulation has an amplitude greater that 120% of resting motor threshold. In a related area that uses TMS, De Taboada discloses a method wherein said providing is done with a stimulation frequency between 0.1 to 20 Hz, TMS stimulation amplitude of less than about 150% of motor threshold with a minimum number of pulses per session that range 200-4000 pulses per session (paragraph 26). Hoffman states in paragraph 27 that the electrical field characteristics used to generate the magnetic field varies between different subjects due to factors such as skull thickness, head shape, cortical excitability, medication, and acute brain states. This produces a range overlap between the claimed range the disclosed art. Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Hoffman's device to have the stimulation amplitude and pulses mentioned in claims 4-12 as taught by De Taboada in order to optimize therapeutic results between different patients as stated by Hoffman.
Hoffman and De Taboada do not state that providing the series of pulses is configured to result in a temporary change in a permeability of the blood brain barrier. In a related area, Israeli discusses in paragraphs 115 and 116 finding settings in various treatment modalities with potential to disrupt the blood brain barrier (including TMS) that disrupt the blood brain barrier for short periods of time for the purposes of drug delivery. The disruption of the blood brain barrier would be considered a temporary change in permeability, thus meeting the limitations of claim 15. Thus it would have been obvious to one of ordinary skill in the art at the 
While Hoffman, De Taboada, and Israeli do not state the time course of the change in permeability such as the at least 1 or 3 minute permeability, Israeli does state in paragraphs 115 and 116 that changes in blood brain barrier are monitored and based on detected signals can be changed based on predetermined subject criterion. Thus it would have been obvious to one of ordinary skill in the art before the invention was filed to change the permeability of the blood based on the needs of the patient (such as drug delivery), thus meeting the limitations of claims 18 and 19.
In regards to claim 10, Hoffman, De Taboada, and Israeli disclose the limitations of claim 9. In addition, Hoffman discloses in claim 21 that the stimulation frequency is between 0.2 Hz and 1 Hz which meets the limitation of the claim.
In regards to claim 11, Hoffman, Taboada, and Israeli disclose the limitations of claim 9. In addition, Hoffman states in paragraph 41 the use of a figure eight TMS coil, which meets the limitations of claim.

Allowable Subject Matter
Claims 2-5, 12, and 13 would be allowable if rewritten to overcome the double patenting rejection(s), set forth in this Office action.
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 6, 7, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
In regards to claim 2, the closest prior art found are US 2010/0087698 (Hoffman), US 2012/0016174 (De Taboada et al., hereinafter Taboada) and US 2010/0172842 (Israeli et al., hereinafter Israeli). The applied art does not show the time courses of the temporary increase in permeability in the blood brain barrier when magnetic pulses form a TMS device are used.
Claims 3-8 are dependent on allowable matter from claim 1 and would be allowable once the double patenting rejections are overcome.
In regards to claim 12, the prior art of record does not teach or suggest a device, as claimed by Applicant, wherein said coil is an H-coil for deep TMS.
In regards to claim 13, the prior art of record does not teach or suggest a device, as claimed by Applicant, wherein said coil is configured to provide at least 400 stimulation pulses.
In regards to claim 16, the prior art of record does not teach or suggest a device, as claimed by Applicant, wherein said coil is configured to provide a series of magnetic pulses with a stimulation amplitude of between 120-130% of the resting motor threshold stimulation amplitude.
In regards to claim 17, the prior art of record does not teach or suggest a device, as claimed by Applicant, where the coil is configured to provide variable stimulation parameters, where the parameters include stimulation amplitude, stimulation frequency, number of pulses, type of stimulation, and coil positioning.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986.  The examiner can normally be reached on Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791                                                                                                                                                                                                        
/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791